Bullard, J.,

delivered the opinion of the court.
This is a petitory action, in which the plaintiffs assert title to a piece of alluvion or batture near the town of Donaldson-ville, which they allege has formed in front of a lot, purchased by those from whom they acquired title,fronrConway, in 1812. They allege that at the time the lot was sold by Conway, no batture existed susceptible of ownership, in front of the lot.
The heirs of Conway who are made parties, after excepting to the jurisdiction of the District Court, answered by a general ® denial. There was a verdict and judgment for the defendant, and the plaintiffs, after an unsuccessful effort to obtain a new trial, appealed.
The court very properly disregarded an affidavit produced in support of the motion for a new trial, by two' of the jurors, who swore that they were fully convinced that the heirs of , Conway had no right to the lot in dispute, and they thought *142the verdict they rendered was in favor of the plaintiffs. The practice of permitting such affidavits on the part of jurors ought not to be tolerated.
The sale of a front lot does not carry with it the alluvion in its front, provided, that at the time of sale the hatture was formed of sufficient height and magnitude to be susceptible of •private ownership, and this is a fact proper for the finding of a jury.
On the merits, this case is strongly analogous to that of Cochran et al. vs. Fort et al., and turns upon a question of. fact, to wit: whether i^!812, a batture had been formed of sufficient height and magnitude to be susceptible of private ownership. 7 Martin, N. S., 622.
The jury to whom this question was submitted, decided in favor of the defendant, and negatived the allegation in the petition, that at the time of the sale from Conway, no batture existed in front of the lot in question. The evidence on this point is before us, and after a careful examination of it, we are unable to pronounce that the verdict was erroneous.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.